Order entered July 1, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00166-CV

                                   FRED GOINES, Appellant

                                                 V.

                                   JULIE GOINES, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-07647

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated March 22, 2016, we

notified the official court reporter for the 256th Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. To date, we

have not received any response.

       Accordingly, we ORDER Court Reporter Glenda Johnson to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; or (2) written verification no

hearings were recorded. We notify appellant that if we receive verification he has not requested

the record, we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Glenda

Johnson, Official Court Reporter, 256th Judicial District Court.


                                                     /s/    CRAIG STODDART
                                                            JUSTICE